           Case 2:20-cv-00196-LPR Document 4 Filed 11/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

PETER GRAVES                                                                     PETITIONER
Reg #26784-076

v.                              Case No. 2:20-CV-196-LPR-BD

DEWAYNE HENDRIX,
Warden                                                                          RESPONDENT

                                          JUDGMENT

        Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Mr.

Peter Graves’ petition for writ of habeas corpus is DISMISSED without prejudice for lack of

jurisdiction.


        IT IS SO ADJUDGED this 4th day of November 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
